  8:17-cr-00141-RFR-SMB Doc # 154 Filed: 04/30/20 Page 1 of 1 - Page ID # 920


                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                8:17CR141

       v.
                                                                ORDER
LUTHER D. GILMORE,

                     Defendant.


      The Federal Public Defender has appeared on defendant Luther D. Gilmore’s
(“Gilmore”) behalf and filed a motion for compassionate release (Filing No. 148) pursuant
to 18 U.S.C. § 3582(c)(1)(A), which permits a defendant (after exhausting administrative
remedies) to move for reduction of a term of imprisonment based upon “extraordinary and
compelling reasons.” The government responded, resisting the motion (Filing No. 151).
Gilmore then replied (Filing No. 152). On initial review, the Court finds Gilmore has a
potentially colorable claim. Accordingly,

      IT IS ORDERED:
      1.     The Federal Public Defender for the District of Nebraska is appointed to
             represent Gilmore for the limited purpose of determining whether there are
             extraordinary and compelling reasons to reduce Gilmore’s term of
             imprisonment.
      2.     The government has responded to Gilmore’s motion and Gilmore has replied.
             Gilmore’s motion is deemed submitted.
      3.     The Office of U.S. Probation and Pretrial Services is directed to conduct an
             investigation of Gilmore’s compassionate release request and promptly file
             under seal a report on that investigation.

      Dated this 30th day of April 2020.

                                               BY THE COURT:



                                               Robert F. Rossiter, Jr.
                                               United States District Judge
